EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Littman on 4/20/2021.
The application has been amended as follows: 
Please cancel claim 23.
Amend claim 1 to read: 
A sulfite-removing material in the form of beads for placement in contact with a liquid for removing sulfite ions from the liquid, comprising; 
a solid support bead having on a surface of the solid support, a sulfite- removing resin, 
the sulfite-removing resin having: 
a) linking groups on external surfaces of the sulfite- removing resin, 
b) the sulfite-removing resin comprising a polymer of multiple individual polymeric units selected from the group consisting of polyethyleneimine groups, amine groups and carbonyl groups, 
c) wherein substantially all of the individual polymeric units are capable of binding with and removing a sulfite ion in solution in the liquid, and 

Please amend claim 16 to read: 
A sulfite-removing bead material for placing in contact with a liquid for removing sulfite ions from the liquid comprising: 
a solid support polymer bead having on a surface of the support polymer, a polyethyleneimine resin, 
the polyethyleneimine resin having: 
a) linking groups on external surfaces of the polyethyleneimine resin, 
b) sulfite removing molecules comprising a polymer of polymeric units selected from the group consisting of polyethyleneimine groups, amine groups and carbonyl groups,
c) wherein the polymeric units comprising polyethyleneimine groups, amine groups or carbonyl groups are capable of binding with and removing a sulfite ion in solution in the liquid, and 
d) the linking groups are each linked to a proximal end of each sulfite removing polymer molecule to retain the removing polymer molecules on the surface of the solid support polymer so that at least some molecules of the sulfite-removing polymer molecule extend outwardly from the surface of the solid support polymer to a distal end of the sulfite removing polymer.  
Reasons for Allowance
Claims 1-5, 7-9 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, teach nor fairly suggest a sulfite removing material in the form of beads, comprising the claimed structure, wherein substantially all of the individual polymeric units (a polyethyleneimine group, amine groups and carbonyl groups) are capable of binding  with and removing a sulfite ion.
The closest prior art, US 2015/0093485, teaches a similar chemical structure of sulfite removing material, however, only teaches two of the three claimed multiple individual polymeric units, amine and a polyethyleneimine group, wherein the amine used as an individual polymeric group in the sulfite removal resin it not capable of binding with and removing a sulfite ion in solution in the liquid, because it is treated with an outer coating that inhibits its functionality in the method of manufacture (See Ex. 1 and discussion therein). Therefore this teaching does not provide multiple individual polymeric units that are capable of binding with and removing a sulfite ion in solution in the liquid, as claimed. 

Other prior art, not previously applied, includes US 2010/0166930, which teaches resins are used to remove sulfites (0007), comprising functional groups, including: polyethlyleneimines and amines (0030), however does not provide the claimed structure of beads having on a surface a sulfite- removing resin, comprising: 

a solid support bead having on a surface of the solid support, a sulfite- removing resin, the sulfite-removing resin having: 
a) linking groups on external surfaces of the sulfite- removing resin, 
b) the sulfite-removing resin comprising a polymer of multiple individual polymeric units selected from the group consisting of a polyethyleneimine group, amine groups and carbonyl groups, 
c) wherein substantially all of the individual polymeric units are capable of binding  with and removing a sulfite ion in solution in the liquid, and 
d) the linking molecules are each linked to a proximal end of each sulfite-removing resin to retain the sulfite-removing resin on the surface of the solid support so that each sulfite removing polymer molecule extends outwardly from the surface of the solid support to a distal end of the sulfite removing polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793